                Case 3:20-cv-05836-RAJ Document 18 Filed 02/08/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9
                                        AT SEATTLE
10
     DENNIS W. ROSELL,                                Civil No. 3:20-CV-05836-RAJ
11
              Plaintiff,
12
              vs.                                      PROPOSED ORDER AMENDING
13                                                     SCHEDULING ORDER
     COMMISSIONER OF SOCIAL
14   SECURITY,
15
              Defendant.
16
              Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date
17
     shall be amended as follows:
18
              Defendant shall have up to and including March 8, 2021, to file a response to
19
     Plaintiff’s Complaint, including the certified administrative record. If the certified
20
     administrative record becomes available to the Office of the General Counsel before the
21
     aforementioned date, the record may be filed earlier, if feasible. If the Commissioner is
22
     unable to file the certified administrative record by that date, the Commissioner shall file
23

24

     Page 1         PROPOSED ORDER - [3:20-CV-05836-RAJ]
                Case 3:20-cv-05836-RAJ Document 18 Filed 02/08/21 Page 2 of 2



 1
     another motion for extension every 30 days until the certified administrative record
 2
     becomes available.
 3

 4
              DATED this 8th day of February, 2021.
 5

 6

 7
                                                      A
                                                      The Honorable Richard A. Jones
 8                                                    United States District Judge
 9

10

11
                                              ____________________________________
12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2      PROPOSED ORDER - [3:20-CV-05836-RAJ]
